*217
ORDER

PER CURIAM.
Appellant, Darwin Price, appeals from the St. Louis County Circuit Court’s order finding appellant liable to respondent, Danna, Soraghan, Stockenberg & Shaw, for damages for breach of contract, quantum meruit and account stated. We affirm.
We have reviewed the briefs of the parties and the legal file and find the decision of the trial court to be supported by competent and substantial evidence on the whole record. As we further find an extended opinion would have no precedential value, we affirm the trial court’s decision pursuant to Rule 84.16(b). A memorandum, solely for the use of the parties here involved, has been provided explaining the reasons for the decision.